Citation Nr: 1817252	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-33 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2014 and June 2017 the Board remanded the appeal for further development.  The case is now returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that her claimed acquired psychiatric disorder may have been caused by sexual harassment and emotional abuse during service.

In April 2014 the Veteran's appeal was remanded for improper notice, a potential for missing mental health records and a new examination.  In June 2017, the appeal was remanded to secure a more adequate and broader mental health examination to include consideration of alleged sexual assault in service.  VA has failed to substantially comply with the Board's June 2017 remand directives concerning the scheduling of an examination.

Information in the claims folder shows that a new examination request was initiated in August 2017 and a follow-up email was prepared on September 26, 2017 asking for a status update on that request.  On October 2, 2017 the RO reported that the Veteran had failed to appear for a September 29, 2017 examination despite a confirmation letter and reminder phone call to do so.  

Significantly, the record contains no documentary evidence of an examination appointment notice, no evidence of a confirmatory letter and no evidence of a note substantiating a reminder phone call to the Veteran.  Further complicating the matter, in August 2017 the Veteran's representative/agent sent the RO supporting documentation for the claim which included notice that the addresses for both the Veteran and her agent had changed. 

On review it appears that VA attempted to schedule the Veteran for an examination but it does not appear that this was accomplished.  Accordingly the RO should again attempt to obtain a VA examination to address the Veteran's mental health disabilities and reported history of abuses while in service.

The Veteran is advised that pursuant to 38 C.F.R. § 3.655 (2017), failure to report to an examination without good cause in conjunction with a claim for disability could result in denial of the claim.  Indeed, in the normal course of events, it is the burden of the Veteran to keep the VA apprised of her whereabouts.  If she does not, there is no burden on the part of the VA to turn up heaven and earth to find her.  Hyson v. Brown, 5 Vet. App. 262 (1993)

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from February 2017 to present and associate them with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. After completing the foregoing directive and adding any pertinent records to the appellant's file schedule her for a VA psychiatric examination with a medical examiner who has not previously examined her.  The Veteran's VBMS and Virtual VA files along with a copy of this remand, must be made available to the examiner.  After the examination and a review of the record, the examiner is asked to provide the following opinions:

a. Identify all of the Veteran's current psychiatric diagnoses.

b. If the Veteran is diagnosed with any psychiatric disorder, provide an opinion addressing whether it is at least as likely as not due to her military service, specifically to include her reported in-service sexual assault.  The Veteran's lay statements regarding the assault should be considered in formulating the requested opinion.

The examiner must provide a complete rationale for all opinions expressed.  If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e. no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

The examiner is advised that they must discuss the Veteran's self-reported history of a continuity of symptoms since she served on active duty.  The examiner is also advised that while the Veteran is not competent to diagnose a disease, she is competent to report and describe her symptoms.  While the absence of corroborating clinical records may not be the determinative factor, the terms competence and credibility are not synonymous.

3. The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and added to the file which shows that notice scheduling the examination was actually sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

